PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,491,357
Issue Date: 26 Nov 2019
Application No. 14/178,603
Filing or 371(c) Date: 12 Feb 2014
For: METHOD AND APPARATUS FOR USING DYNAMIC SUBCHANNELS IN A COMMUNICATIONS NETWORK

:
:
:
:	DECISION ON PETITION
:
:
:


This is in response to the “RENEWED REQUEST FOR RECONSIDERATION OF THE PATENT TERM ADJUSTMENT UNDER 35 U.S.C. § 154(b) INDICATED IN THE PATENT (37 CFR § 1.705(d))” filed January 26, 2021, requesting the Office adjust the patent term adjustment determination (“PTA”) from 115 days to 366 days.

The Office has re-determined the PTA to be 169 days. 

This redetermination of patent term adjustment is not the Director’s decision on the patentee’s request for reconsideration within the meaning of 35 U.S.C. 154(b)(4) that triggers a 180-day period for applicant disagreeing with the Office redetermination to commence a civil action in the District Court for the Eastern District of Virginia.


Relevant Procedural History

The patent issued with a PTA determination of 115 days on November 26, 2019. On June 25, 2020, patentee filed a Request under 37 CFR 1.705(b) seeking an adjustment of 366 days, accompanied by a $200 petition fee and an authorization to charge any necessary fees. On October 26, 2020, the Office issued a Request for Information to determine if patentee wished for the Office to apply the final rule changes set forth in Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR 36335 (June 16, 2020) when reviewing patentee’s request for reconsideration of PTA filed June 25, 2020. On January 26, 2021, patentee filed the present response to the request for information, electing, in writing, for the Office to apply the final rule changes when issuing its redetermination on PTA.




Decision

The PTA is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay. In other words, the following formula is be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap – Applicant Delay

(1)	The period of delay under 35 U.S.C. 154(b)(1)(A) (“A Delay”) is 252 days;
(2)	The period of delay under 35 U.S.C. 154(b)(1)(B) (“B Delay”) is 33 days;
(3)	The period of delay under 35 U.S.C. 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. 154(b)(2)(C) (“Applicant Delay”) is 116 days.

252 days of A Delay + 33 days of B Delay + 0 days of C Delay - 0 days of Overlap - 116 days of Applicant Delay = 169 days.

The Office and patentee are in disagreement regarding the amounts of “A” delay, “B” delay, and applicant delay. In particular, patentee asserts the Office should have assessed 250 days of A delay for the period from May 4, 2018 to January 9, 2019 under 37 CFR 1.702(a)(2). Additionally, patentee disagrees with the Office’s calculation of B delay and suggests the correct number of days of B delay is 34 days, not 33 days. These changes would result in 502 days of A delay and 34 days of B delay. Patentee avers the correct PTA is 366 days (502 days of A Delay + 34 days of B Delay + 0 days of C Delay - 0 day of Overlap – 170 days of Applicant Delay).

As further discussed below, the Office finds the period of A delay is 252 days, the period of B delay is 33, and the period of applicant delay is 116 days. Therefore, the correct PTA to 169 days (252 days of A Delay + 33 days of B Delay + 0 days of C Delay - 0 days of Overlap - 116 days of Applicant Delay = 169 days).


 “A” Delay
 
Patentee and the Office disagree regarding the amount of “A” delay. The Office has recalculated the period of A delay as part of the Office’s redetermination of the PTA and determined the period A delay period is 252 days. The “A” delay period includes the following:

222 days under 37 CFR 1.702(a)(1) for the period beginning on April 13, 2015 (day after the date that is fourteen months after the date on which the application was filed under 35 U.S.C.111(a)) and ending November 20, 2015 (date of mailing of the first notification under 35 U.S.C. 132).

30 days under 37 CFR 1.702(a)(2) for the period beginning on March 9, 2017 (day after the date that is four months after the date a reply was filed) and ending on April 7, 2017 (date of mailing of an action under 35 U.S.C. 132)

As for the amount of “A” delay, patentee asserts the Office should have entered an additional period of 250 days of A delay. Patentee explains as follows:

          Applicant filed a Notice of Appeal on 1/4/2018. A Pre-Appeal Conference was held and at that time the rejection was withdrawn, as stated in the Notice of Panel Decision from Pre-Appeal Brief Review mailed 3/2/2018. However, a new Non-Final Action was not mailed out in the case until 1/9/2019.

          The USPTO calculation of the patent term adjustment under the 4-month deadline for USPTO reply to the Applicant’s reply under 35 USC 132 for the above sequence of prosecution items was 0 days.

          The Applicant disagrees with this determination because the patent term adjustment under the 4-month deadline for USPTO reply to an Applicant response should instead be 250 days, from 5/4/2018, to 1/9/2019.

Specifically, the enclosed modified version of the USPTO Patent Term Adjustment calculation on PAIR shows that:

•    the four-month deadline following the Applicant’s Notice of Appeal was 5/4/2018,
•    a new Non-Final Office action on the merits was mailed on 1 /9/2019, and
•    the date stated in the last point was 250 days after the four-month deadline.

Petition, 01/26/2021, pp. 1-2.

The Office has considered patentee’s argument, but does not find that patentee is not entitled to an additional 250 days of A delay. In particular, the Office disagrees that any “A” delay accrued from May 5, 2018 (the day after the date that is four months after the date on which the notice of appeal was filed), to January 9, 2019 (the mail date of the non-final Office action). The record reveals that the Office mailed a final Office action on November 3, 2017. On January 4, 2018, applicant filed a notice of appeal and a Pre-Appeal Brief Request for Review. On March 2, 2018, the Office mailed a Notice of Panel Decision from Pre-Appeal Brief Review, stating that a conference had been held, the rejection was withdrawn, and a new Office action would be mailed. Thereafter, the Office mailed a non-final Office action on January 9, 2019.

The Office notes that “a decision by a pre-appeal brief conference panel to withdraw the rejections of any or all of the claims on appeal is not a decision by a panel of the Board of Patent Appeals and Interferences, and, as such, would not result in any patent term extension of adjustment under 35 U.S.C. Sec. 154(b) (37 CFR 1.701(a)(3) and 1.702(e)).”  Pre-Appeal Brief Conference Pilot Program, 1296 OG 67 (July 12, 2005).  Furthermore, the decision by the pre-appeal brief conference panel does not negate the fact that the Office mailed a final rejection within four months of applicant’s response to the non-final Office action on November 3, 2017.  Moreover, 37 CFR 1.703(a)(4) specifies that the period of adjustment under § 1.702(a) is the number of days beginning on the day after the date that is four months after the date an appeal brief in compliance with § 41.37 was filed and ending on the date of mailing of any of an examiner’s answer under § 41.39, an action under 35 U.S.C. 132, or a notice of allowance under 35 U.S.C. 151, whichever occurs first.  There is no specified time frame for the Office to take action in response to the filing of a notice of appeal to avoid entry of a period of adjustment. The filing of a notice of appeal is not “an appeal taken under 35 U.S.C. 134” within the meaning of 1.702(a)(2).  The phrase “the date on which” an “appeal was taken” in 35 U.S.C. 154(b)(1)(A)(ii) means the date on which an appeal brief in compliance with 37 CFR 41.37 (and not a notice of appeal) was filed. Accordingly, there is no basis for assessing 250 days of “A” delay.

The Office finds the correct amount of “A” delay is 252 days.


“B” Delay
  
Patentee and the Office disagree regarding the amount of “B” delay under 37 CFR 1.703(b). The Office has recalculated the period of B delay as part of the Office’s redetermination of the PTA and confirmed the period of B delay is 33 days in accordance with the decision in Novartis AG v. Lee, 740 F.3d 593 (Fed. Cir. 2014). Pursuant to Novartis, the amount of  B delay is calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of (b)(1)(B)) and determining the extent to which the result exceeds three years. Novartis AG v. Lee, 740 F.3d 593, 601 (Fed. Cir. 2014).  

In this case, the length of time between application and issuance is 2114 days, which is the number of days beginning on the filing date of the application (February 12, 2014) and ending on the date the patent issued (November 26, 2019).  

The time consumed by continued examination of the application under 35 U.S.C. 132(b) (35 U.S.C. 154(b)(1)(B)(i)) (RCE period) is 984 days. The time consumed by continued examination includes the following periods: 

A period of 984 days, beginning on November 8, 2016 (the filing date of the RCE) and ending on July 19, 2019 (the mailing date of the Notice of Allowance).

The number of days beginning on the filing date of application (February 12, 2014) and ending on the date three years after the filing date of the application (February 12, 2017) is 1097 days.

The result of subtracting the time consumed continued examination (984 days) from the length of time between the application filing date and issuance (2114 days) is 1130 days, which exceeds three years (1097 days) by 33 days.  Therefore, the period of “B” delay is 33 days. 

Patentee asserts that the Office's calculation of the B delay period is inaccurate because the 
B delay period was calculated beginning the day after the date that is three years after the date on which the application was filed under 35 U.S.C. 111(a) and ending on the day before the date the RCE was filed. Patentee maintains that the “over three-year period” should end on the day the RCE was filed.

It is noted that 35 U.S.C. 154(b) give the USPTO rulemaking authority relative to the determination of patent term adjustment. Specifically, 35 U.S.C. 154(b) authorizes the Director to establish procedures for the implementation of the rules regarding patent term adjustment.  Those procedures include the calculation of the period of adjustment as set forth in 37 CFR 1.702(b) and 37 CFR 1.703(b). 

MPEP 2731 reads, in pertinent part:

Effective January 9, 2015, 37 CFR 1.703(b)(1) was amended to provide that the time consumed by continued examination of the application under 35 U.S.C. 132(b)  is the number of days, if any, in the period beginning on the date on which any request for continued examination of the application under 35 U.S.C. 132(b) was filed and ending on the date of mailing of the notice of allowance under 35 U.S.C. 151. The changes to 37 CFR 1.703(b)(1) apply to any patent granted before, on, or after January 9, 2015. The time period between a request for continued examination and a notice of allowance is "time consumed by continued examination of the application requested by the applicant under section 132(b)" regardless of whether the Office issues an Office action under 35 U.S.C. 132. Thus, any period of examination after the mailing of a notice of allowance resulting from the filing of a subsequent request for continued examination would also be considered "time consumed by continued examination," but a period of examination after the mailing of a notice of allowance resulting from the Office sua sponte reopening prosecution would not be considered "time consumed by continued examination" (unless the applicant subsequently files a request for continued examination).

(Emphasis added).

In view thereof, the period beginning on the date on which any RCE is filed and ending on the date of mailing of the notice of allowance is not included in the B delay period.

The Office finds the correct amount of “B” delay is 33 days.


“C” Delay

Patentee and the Office agree the amount of “C” delay under 37 CFR 1.703(e) is 0 days.  


Overlap
 
Patentee and the Office agree there are 0 days of overlap. 

Reduction under 35 U.S.C. 154(b)(2)(C)(iii) and 37 CFR 1.704 (Applicant Delay)

The Office’s previous determination of 170 days of total applicant delay included the following periods:
	
88 day pursuant to 37 CFR 1.704(b) from August 13, 2016 to November 8, 2016. Applicant filed a RCE and amendment on November 8, 2016, more than three months after the mailing of a final Office action on May 12, 2016.
28 days pursuant to 37 CFR 1.704(b) from July 8, 2017 to August 4, 2017. Applicant filed a reply on August 4, 2017, more than three months after the mailing of a non-final Office action on April 7, 2017.
54 days under 37 CFR 1.704(c)(10) beginning on October 4, 2019, the date replacement drawings were submitted after the mailing of a notice of allowance, and ending on November 26, 2019, the date the patent issued.

Under the final rule changes, the period of reduction of patent term adjustment in § 1.704(c)(10) is now as follows: “the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed.” Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR at 36337. Section 1.704(c)(10) is also amended to exclude “an amendment under § 1.312 or other paper expressly requested by the Office” from the amendments under § 1.312 or other papers filed after a notice of allowance that will result in a reduction of patent term adjustment under § 1.704(c)(10). Id. Finally, an amendment under § 1.312 or other paper expressly requested by the USPTO not filed within three months from the date of mailing or transmission of the USPTO communication notifying the applicant of such request will result in a reduction of patent term adjustment under § 1.704(b). Id.

A review of the application history reveals the Office issued a Notice of Allowability on July 19, 2019, expressly requesting the filing of corrected drawings after the mailing of the notice of allowance. On October 4, 2020, applicant filed replacement drawings within three months of mailing date of the Notice of Allowability.

In view of the final rule changes, the submission of the expressly requested replacement drawings on October 4, 2020, is excluded from reduction of PTA under 37 CFR 1.704(c)(10). Accordingly, the Office will remove the period of reduction of 54 days under 37 CFR 1.704(c)(10).

The Office finds the correct amount of applicant delay is 116 days.





Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:
	                         
252 + 33 + 0 – 0 – 116 = 169

Patentee’s Calculation

502 + 34 + 0 – 0 – 170 = 366


Conclusion

Patentee is entitled to PTA of one hundred sixty-nine (169) days.  Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following:  252 + 33 + 0 – 0 – 116 = 169 days.

If patentee continues to disagree with the Office’s redetermination of patent term adjustment, patentee has two (2) months from the date of this redetermination to request reconsideration of the patent term adjustment without paying any additional petition fee.  This two-month period is extendable under 37 CFR 1.136(a).  However, if patentee responds more than two months after the mail date of the redetermination, patentee is required to pay the extension of time fee.  After the period to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to one hundred sixty-nine (169) days.

The Request for Information decision mailed on October 26, 2020, gave patentee two months from its mailing date to file a renewed request for reconsideration of PTA. This two-month period was extendable under 37 CFR 1.136(a). Patentee filed the present renewed request on January 26, 2021, within the first month of the extendable period set in the decision of October 26, 2020. Therefore, the USPTO charged patentee’s deposit account for a $220 fee for a one-month extension of time as authorized.

Inquiries specific to this matter should be directed to the undersigned at (571) 272-3211.
/CHRISTINA T DONNELL/
Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosures:  	Adjusted PTA calculation
Draft Certificate of Correction